IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,351


EX PARTE DOUGLAS ALBERTO SANCHEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 997747 IN THE 182ND JUDICIAL DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to life imprisonment.  The First Court of Appeals affirmed his 
conviction.  Sanchez v. State, No. 01-06-00516-CR (Tex. App. - Houston [1st Dist.], July 6, 2007). 
	Applicant contends that his  appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his  conviction had been affirmed and failed to advise him of
his  right to petition for discretionary review pro se.
	The trial court has entered findings of fact and conclusions of law that appellate counsel
failed to timely notify Applicant of his  right to petition for discretionary review pro se. See Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court
of Appeals in Cause No. 01-06-00516-CR that affirmed his  conviction in Cause No. 997747 from
the 182nd Judicial District Court of Harris County.  Applicant shall file his  petition for discretionary
review with the First Court of Appeals within 30 days of the date on which this Court's mandate
issues.

Delivered: May 19, 2010
Do not publish